

CORNERSTONE HEALTHCARE, INC.
2016 OMNIBUS INCENTIVE PLAN









--------------------------------------------------------------------------------










CORNERSTONE HEALTHCARE, INC.
2016 OMNIBUS INCENTIVE PLAN
Section 1.Purpose
The purpose of the Plan is to promote the interests of the Company by aiding the
Company in attracting and retaining employees, officers, consultants,
independent contractors and directors capable of assuring the future success of
the Company, to offer such persons incentives to continue in the Company’s
employ or service and to afford such persons an opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Company.
Section 2. Definitions
As used in the Plan, the following terms shall have the meanings set forth
below:
(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.
(b) “Award” shall mean any Option, Restricted Stock, or Co-Invest Stock granted
under the Plan.
(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.
(d) “Board” shall mean the Board of Directors of the Parent Company.
(e) “Change in Control” shall mean a change in ownership or control of the
Company effected through any of the following transactions: (i) a merger,
consolidation or other reorganization unless securities representing more than
50% of the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction; (ii) a sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (iii) the acquisition, directly or
indirectly, by any person or related group of persons (other than the Company or
a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company), of beneficial ownership (within the meaning
of Rule 13d-3 of the Exchange Act) of securities possessing more than 50% of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders. Change
in Control shall not include an Initial Public Offering (“IPO”) by the Company
of its equity securities to the public pursuant to an effective registration
statement filed under the Securities Act of 1933, as amended, or under any
similar law then in effect.
(f) “Co-Invest Stock” shall mean any Shares granted under Section 6(c) of the
Plan.





--------------------------------------------------------------------------------




(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(h) “Committee” shall mean a committee of Directors designated by the Board to
administer the Plan, which shall initially be the Parent Company’s compensation
committee. The Committee shall be comprised of at least two Directors but not
less than such number of Directors as shall be required to permit Awards granted
under the Plan to qualify under Rule 16b-3 and Section 162(m) of the Code, and
each member of the Committee shall each be an “Outside Director.”
(i) “Company” shall mean Cornerstone Healthcare, Inc., a Nevada Corporation, and
any successor corporation.
(j) “Director” shall mean a member of the Board of Directors of the Parent
Company.
(k) “Eligible Person” shall mean any employee, officer, consultant, independent
contractor or director providing services to the Company or any Affiliate who
the Committee determines to be an Eligible Person. An Eligible Person must be a
natural person.
(l) “Equity Restructuring” shall mean a dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event that affects the Shares such that an adjustment is
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
(m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(n) “Non-Qualified Stock Option” shall mean an option to purchase Shares granted
under Section 6(a) of the Plan.
(o) “Option” shall mean a Non-Qualified Stock Option.
(p) “Outside Director” shall mean any Director of the Parent Company who is an
“outside director” within the meaning of Section 162(m) of the Code.
(q) “Market Value” shall be determined by a nationally recognized independent
appraiser experienced in valuing the type of assets to be valued, which
appraiser shall be selected by the Majority Investor, to arrive at an enterprise
value of the Company less all debts and obligations of the Company. The
determination of such appraiser shall be final and binding on all parties, and
the fees and expenses of such appraiser shall be borne by the Company. In
calculating the Call Price or the Put Price, as applicable, all accounting
determinations shall be made in accordance with generally accepted accounting
principles consistently applied.
(r) “Parent Company” shall mean The Ensign Group, Inc., a Delaware corporation
and any successor corporation.


2



--------------------------------------------------------------------------------




(s) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
(t) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
(u) “Plan” shall mean The Cornerstone Healthcare, Inc. 2016 Omnibus Incentive
Plan, as amended from time to time, the provisions of which are set forth
herein.
(v) “Restricted Stock” shall mean any Shares granted under Section 6(b) of the
Plan.
(w) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation.
(x) “Section 162(m)” shall mean Section 162(m) of the Code and the applicable
Treasury Regulations promulgated thereunder.
(y) “Securities Act” shall mean the Securities Act of 1933, as amended.
(z) “Service” shall mean the Participant’s performance of services for the
Company (or any Affiliate) in the capacity of an employee, officer, consultant,
independent contractor or director.
(aa) “Share” or “Shares” shall mean a share or shares of Class B common stock,
$0.01 par value per share, of the Company or such other securities or property
as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.
(bb) “Stockholders Agreement” shall mean the Cornerstone Healthcare, Inc.
Stockholders Agreement, effective May 26, 2016.
Section 3. Administration
(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Any Awards made to members of the Committee, however, should also be
authorized by a disinterested majority of the Board. Subject to the express
provisions of the Plan and to applicable law, the Committee shall have full
power and authority to: (i) designate Participants; (ii) determine the type or
types of Awards to be granted to each Participant under the Plan; (iii)
determine the number of Shares to be covered by (or the method by which payments
or other rights are to be determined in connection with) each Award; (iv)
determine the terms and conditions of any Award or Award Agreement; (v) amend
the terms and conditions of any Award or Award Agreement and accelerate the
exercisability of any Option or waive any restrictions relating to any Award;
(vi) determine whether, to what extent and under what circumstances Awards may
be exercised in cash, Shares, other securities, other Awards or other property,
or canceled, forfeited or suspended; (vii) interpret and administer the Plan and
any instrument or agreement, including an Award Agreement, relating to the Plan;
(viii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,


3



--------------------------------------------------------------------------------




determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Eligible Person and any holder or beneficiary of any Award.
(b) Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan, but only to the extent it would not cause a loss of any benefits
under Section 162(m).
Section 4. Shares Available for Awards
(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under the Plan shall be
6,258,709 Shares, or (ii) such lesser number of Shares as determined by the
Board. Shares to be issued under the Plan may be either authorized but unissued
Shares or Shares re-acquired and held in treasury. Any Shares that are used by a
Participant as full or partial payment to the Company of the purchase price
relating to an Award, or in connection with the satisfaction of tax obligations
relating to an Award, shall again be available for granting Awards under the
Plan. In addition, if any Shares covered by an Award or to which an Award
relates are not purchased or are forfeited, or if an Award otherwise terminates
without delivery of any Shares, then the number of Shares counted against the
aggregate number of Shares available under the Plan with respect to such Award,
to the extent of any such forfeiture or termination, shall again be available
for granting Awards under the Plan. Any Shares that are issued under the Plan
shall also reduce the number of Shares that are authorized to be issued under
the Parent Company’s 2007 Omnibus Incentive Plan, as amended from time to time.
(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. Any Shares that are used by a Participant as
full or partial payment to the Company of the purchase price relating to an
Award or in connection with the satisfaction of tax obligations relating to an
Award, shall again be available for granting Awards under the Plan. In addition,
if any Shares covered by an Award or to which an Award relates are not purchased
or are forfeited, or if an Award otherwise terminates without delivery of any
Shares, then the number of Shares counted against the aggregate number of Shares
available under the Plan with respect to such Award, to the extent of any such
forfeiture or termination, shall again be available for granting Awards under
the Plan. Furthermore, if any Shares are exchanged for Shares of the Parent
Company, such Parent Company Shares shall reduce the number of authorized but
unissued shares under the Parent Company’s 2007 Omnibus Incentive Plan, as
amended from time to time.
(c) Adjustments. In the event of any Equity Restructuring, the number and type
of Shares (or other securities or other property) subject to outstanding Awards,
and the purchase price or exercise price with respect to any Award will be
proportionately adjusted to avoid dilution or enlargement of rights resulting
from such event; provided, however, that the number of Shares covered by any
Award or to which such Award relates shall always be a whole number. The


4



--------------------------------------------------------------------------------




adjustments provided under this Section 4(c) shall be nondiscretionary and shall
be final and binding on the affected Participant and the Company. The Committee
shall make such proportionate adjustments to appropriately reflect such Equity
Restructuring with respect to the number and kind of Shares that may be issued
under the Plan (including, but not limited to, adjustments of the limitations in
Sections 4(a) hereof). Notwithstanding the above, in the event (i) of any
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or any other
similar corporate transaction or event or (ii) the Company shall enter into a
written agreement to undergo such a transaction or event, any or all outstanding
Awards may be canceled and the holders of any such Awards that are otherwise
vested, may be paid in cash, the value of such Awards based upon the price per
share of capital stock received or to be received by other stockholders of the
Company in such event. Notwithstanding anything to the contrary herein, any such
adjustment will be made in accordance with the provisions of Section 409A of the
Code to the extent applicable.
Section 5. Eligibility
Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.
Section 6. Awards
(a) Option Awards. The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the
Plan, the terms and conditions of any Award, and the Stockholders Agreement, as
the Committee shall determine:
(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Market Value of a Share on the date of
grant of such Option.
(ii) Option Term. The term of each Option shall be fixed by the Committee at the
time of grant, but shall not be longer than 10 years from the date of grant.
(iii) Vesting of Option Awards. The Option shall be exercisable for vested
Shares in accordance with the schedule designated by the Committee and set forth
in the Award Notice and shall become fully vested on the fifth anniversary of
the date of the Award.
(iv) Time and Method of Exercise. An Option Award under the Plan may be
exercised only during a Put Window established by the Board in its sole
discretion, and the Committee shall determine the method or methods by which,
and the form or forms (including, without limitation, cash, Shares, other
securities, other Awards or other property, or any combination thereof, having a
Market Value on the exercise date equal to the applicable exercise price)


5



--------------------------------------------------------------------------------




in which payment of the exercise price with respect thereto may be made or
deemed to have been made.
(v) Forfeiture. The Option shall terminate and may no longer be exercised if
Grantee ceases to provide Service to the Company or its affiliates, except that:
(i) if Grantee’s Service shall be terminated for any reason, voluntary or
involuntary, other than for “Cause” or Grantee’s death or disability Grantee may
exercise the Option during the next available Put Window (as defined in the
terms and conditions of such Options) to the extent the Option was vested and
exercisable by Grantee on the date of the termination of Grantee’s Service; (ii)
if Grantee’s Service is terminated for Cause, the Option shall be terminated as
of the date of the act giving rise to such termination; and (iii) if Grantee’s
service terminates due to death or disability such vested Options may be
exercised during the next available Put Window after Grantee’s termination of
Service by Grantee, or personal representatives, administrators or guardians of
Grantee as applicable, or by any person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution.
Notwithstanding the above, in no case may the Option be exercised to any extent
by anyone after the Expiration Date. All unvested options shall be forfeited if
Grantee ceases to provide Services to the Company or its affiliates regardless
of the circumstances for such separation.


(b) Restricted Stock Awards . The Committee is hereby authorized to grant
Restricted Stock to Eligible Persons with the following terms and conditions and
with such additional terms and conditions not inconsistent with the provisions
of the Plan, the terms and conditions of any Award, and the Stockholders
Agreement, as the Committee shall determine:
(i) Restrictions. Shares of Restricted Stock shall be subject to such
restrictions as the Stockholders Agreement may provide and the Committee may
impose (including, without limitation, a restriction on or prohibition against
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate.
(ii) Vesting of Restricted Stock Awards. A Restricted Stock Award shall vest in
accordance with the schedule designated by the Committee set forth in the Award
Notice and shall become fully vested on the fifth anniversary of the date of the
Award.
(iii) Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions and possible forfeiture
applicable to such Restricted Stock, as set forth in the Award Agreement.
(iv) Forfeiture. Except as otherwise determined by the Committee, (A) upon a
Participant’s termination of Service (as determined under criteria established
by the Committee) during the applicable restriction period or prior to the
vesting of such Awards,


6



--------------------------------------------------------------------------------




all applicable Shares of Restricted Stock at such time subject to restriction
shall be forfeited to the Company; (B) upon a Participant’s death or disability
all applicable Shares of Restricted Stock at such time subject to restriction or
that are not vested shall be forfeited to the Company, provided, however, that
the Committee may, when it finds that a waiver would be in the best interest of
the Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock.
(c) Co-Invest Stock Awards
The Committee is hereby authorized to grant Co-Invest Stock to Eligible Persons
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan, the terms and
conditions of any Award, and the Stockholders Agreement, as the Committee shall
determine:


(i) Restrictions. Shares of Co-Invest Stock shall be subject to any restrictions
imposed by this Plan or the Stockholders Agreement and any that the Committee
may impose (including, without limitation, a restriction on or prohibition
against the right to receive any dividend or other right or property with
respect thereto), which restrictions may lapse separately or in combination at
such time or times, in such installments or otherwise as the Committee may deem
appropriate. Notwithstanding the foregoing, any Co-Invest shares shall not be
transferrable for a period of six (6) months following the grant date.
(ii) Vesting. Shares of Co-Invest Stock shall be fully vested at the time of
grant.
(iii) Issuance of Shares. Any Co-Invest Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions and possible forfeiture
applicable to such Restricted Stock, as set forth in the Award Agreement.


(d) General Consideration for Awards. Awards may be granted for no cash
consideration or for any cash or other consideration as determined by the
Committee and required by applicable law.
(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with any
other Award or any award granted under any plan of the Company or any Affiliate.
Awards granted in addition to or in tandem with other Awards or in addition to
or in tandem with awards granted under any such other plan of the Company or any
Affiliate may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.
(ii) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or


7



--------------------------------------------------------------------------------




forms as the Committee shall determine (including, without limitation, cash,
Shares, other securities, other Awards or other property or any combination
thereof), and may be made in a single payment or transfer, in installments or on
a deferred basis, in each case in accordance with rules and procedures
established by the Committee.
(iii) Limits on Transfer of Awards. No Award and no right under any such Award
shall be transferable by a Participant and the Company shall not be required to
recognize any attempted assignment of such rights by any Participant; provided,
however, that, if so determined by the Committee or as set forth in the terms
and conditions of any Awards or in the Stockholders Agreement (which have been
previously approved by the Committee), a Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Participant and receive any property distributable
with respect to any Award upon the death of the Participant; Except as otherwise
determined by the Committee or as set forth in the terms and conditions of any
Awards or in the Stockholders Agreement (which have been previously approved by
the Committee), each Award or right under any such Award shall be exercisable
during the Participant’s lifetime only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal representative.
Except as otherwise determined by the Committee, no Award or right under any
such Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or other encumbrance thereof shall be
void and unenforceable against the Company or any Affiliate.
(iv) Term of Options. The term of each Option shall be fixed by the Committee at
the time of grant, but shall not be longer than 10 years from the date of grant.
(v) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may direct appropriate stop transfer
orders and cause other legends to be placed on the certificates for such Shares
or other securities to reflect such restrictions. If the Shares or other
securities are traded on a securities exchange, the Company shall not be
required, and shall have no liability for failure, to deliver any Shares or
other securities covered by an Award unless and until such Shares or other
securities have been and continue to be admitted for trading on such securities
exchange. No Shares shall be issued or delivered pursuant to the Plan, and the
Company shall have no liability for failure to issue or deliver Shares under the
Plan, if doing so would violate any internal policies of the Company.
(vi) Prohibition on Repricing. Except as provided in Section 4(c) of the Plan,
no Option may be amended to reduce its initial exercise or grant price and no
Option shall be canceled and replaced with Options having a lower exercise or
grant price, without the approval of the stockholders of the Company.
Section 7. Liquidity of Vested Shares


8



--------------------------------------------------------------------------------




(a) Vested Shares received through the exercise of Options or the grant of
Restricted Stock or Co-Invest Stock Awards under this Plan, are subject to the
restrictions on transfer, sale or disposition contained in this Plan, the
Stockholders Agreement, and the Terms and Conditions of such Award, including
certain Call Rights and certain Put Rights set forth therein. Specifically,
shares shall be subject to the following provisions:
(b) Call Rights.
(iv) Tender Offer. From time-to-time, the Company may determine in its sole
discretion to commence an offer (a “Tender Offer”) to repurchase all or any
portion of any vested Shares (as defined in the Stockholders Agreement) held by
a Participant.
(v) Upon termination of employment for any reason following which any
Participant (or his or her estate or permitted transferee) continues to hold any
vested Shares, or at any other time at the Committee’s sole discretion.
(vi) The Company’s Call Right shall be exercised as follows:
(A) the Company shall have the right to purchase all or a portion of vested
Shares at the Call Price (the "Call") by delivering written notice to the
applicable Participant or Participants (or his or her estate or permitted
transferee) (the "Call Notice").
(B) Upon delivery of the Call Notice, the Company shall, in accordance with
Section 7(b)(iii)(D) herein, promptly determine the Call Price hereunder, and
within 15 days after the Call Price has been determined, the Company shall
purchase and the Participant shall sell the vested Shares as set forth in the
Call Notice (the "Call Closing").
(C) At the Call Closing, the Participant shall deliver to the Company duly
executed instruments transferring title to the Stockholder Shares to the Company
free and clear of all liens and encumbrances, against payment of the appropriate
Call Price by either (i) cashier's or certified check payable to the Participant
or by wire transfer of immediately available funds to an account designated by
the Participant or, to the extent determined by the Committee in its sole
discretion (ii) a number of fully-vested shares of The Ensign Group, Inc.
(“Parent Company”) that, when multiplied by the Parent Stock Value, equals the
Call Price. The “Parent Stock Value” of Parent Company common stock will be
based on the closing price quoted in the NASDAQ System for the Parent Company
Stock as of 4:00 P.M., New York time on the Call Closing date. If for any reason
the Parent Company is unable to deliver Parent Company common stock in
satisfaction of the Call, the Committee, at its sole discretion, reserves the
right to defer or reject the exercise of the Call until such time delivery of
Parent Company common stock is possible. In addition, the payment of any Call
Price pursuant to the Call may be delayed to the extent the Committee determines
it would be advisable in light of the Company’s financial condition or


9



--------------------------------------------------------------------------------




would be required under any loan or other agreement to which the Parent Company
or the Company is a party.
(D) The Call Price of the Shares shall mean the product of (A) the Market Value
of the Company, multiplied by (B) a Call Quotient. The “Call Quotient” shall
equal the number of shares set forth in the Call Notice being purchased by the
Company divided by the total number of outstanding shares of the Company’s
Shares (which number shall include all outstanding shares of the Company’s
Shares that are convertible into Shares of Class B Common Stock on an as-if
converted basis, including outstanding shares of Class A Common Stock).
(vii) The Company's right to exercise the Call hereunder shall terminate upon
the consummation of a Qualified Public Offering.
(c) Participant Put Rights.
(vii) During any Put Window arising under the terms of the Stockholders
Agreement and the Terms and Conditions of such Award, a Participant shall have
the right to require the Company to purchase all or a portion of the
Participant’s Mature Shares, as applicable, at the Put Price (the "Put") by
delivering written notice to the Company during the Put Window (the "Put
Notice").
(viii) Upon delivery of the Put Notice during the Put Window, the Company shall
make commercially reasonable efforts to, in accordance with Section 7(c)(iv)
herein, determine the Put Price hereunder, and within 5 business days after the
Put Price has been determined, the Company shall purchase and the Participant
shall sell the Mature Shares as set forth in the Put Notice (the "Put Closing").
(ix) At the Put Closing, the Participant shall deliver to the Company duly
executed instruments transferring title to the Mature Shares to the Company free
and clear of all liens and encumbrances, against payment of the appropriate Put
Price by either (i) cashier's or certified check payable to the Participant or
by wire transfer of immediately available funds to an account designated by the
Participant or, to the extent determined by the Committee in its sole discretion
(ii) a number of fully-vested shares of the Parent Company that, when multiplied
by the Parent Stock Value, equals the Put Price. The “Parent Stock Value” of
Parent Company common stock will be based on the Closing price of the Parent
Company common stock on the date of the Put Closing. If for any reason the
Parent Company is unable to deliver Parent Company common stock in satisfaction
of the Put, the Committee, at its sole discretion, reserves the right to defer
or reject the exercise of the Put until such time delivery of Parent Company
common stock is possible. In addition, the payment of any Put Price pursuant to
the Put may be delayed to the extent the Committee determines it would be
advisable in light of the Company’s financial condition or would be required
under any loan or other agreement to which the Parent Company or the Company is
a party.
(x) The Put Price shall mean the product of (A) the Market Value of the Company,
multiplied by (B) a Put Quotient. The “Put Quotient” shall equal the number of
shares set


10



--------------------------------------------------------------------------------




forth in the Put Notice being purchased by the Company divided by the total
number of outstanding shares of the Company’s Class A Common Stock on an as-if
converted basis and the total number of outstanding shares of Class B Common
Stock.
(xi) In the event that a Participant’s service is terminated without Cause, or
because the Participant has died or become disabled, and the Option, Stock,
Restricted Stock or Co-Invest Stock is properly vested and/or exercised within
the periods proscribed in the Plan, the Stockholders Agreement and the
applicable Terms and Conditions of such Award, the Participant shall have the
right to require the Company to purchase the shares during the next Put Window
on terms and conditions set forth in this Section 7(c). The Stockholder's right
to exercise the Put under the Plan, the Stockholders Agreement or the Terms and
Conditions of the applicable Award shall terminate upon the consummation of a
Qualified Public Offering.
Section 8. Amendment and Termination; Adjustments
(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, such amendment,
alteration, suspension, discontinuation or termination shall be consistent with
the terms the Stockholders Agreement and the Securities Act.
(b) Amendments to Awards. The Committee may waive any conditions of or rights of
the Company under any outstanding Award, prospectively or retroactively. Except
as otherwise provided herein or in an Award Agreement, the Committee may not
amend, alter, suspend, discontinue or terminate any outstanding Award,
prospectively or retroactively, if such action would adversely affect the rights
of the holder of such Award, without the consent of the Participant or holder or
beneficiary thereof.
(c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.
Section 9. Income Tax Withholding
In order to comply with all applicable federal, state or local income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state or local payroll, withholding, income
or other taxes, which are the sole and absolute responsibility of a Participant,
are withheld or collected from such Participant. In order to assist a
Participant in paying all or a portion of the federal, state and local taxes to
be withheld or collected upon exercise or receipt of (or the lapse of
restrictions relating to) an Award, the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by (i) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Market
Value equal to the amount of such taxes (up to the maximum marginal tax rate in
the Participant’s jurisdiction) or (ii) delivering to the Company Shares other
than Shares


11



--------------------------------------------------------------------------------




issuable upon exercise or receipt of (or the lapse of restrictions relating to)
such Award with a Market Value equal to the amount of such taxes (but only to
the extent of the minimum amount required to be withheld under applicable laws
or regulations). The election, if any, must be made on or before the date that
the amount of tax to be withheld is determined.
Section 10. General Provisions
(a) No Rights to Awards. No Eligible Person or other Person shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.
(b) Award Agreements. No Participant will have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant.
(c) Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
(d) No Rights of Stockholders. Neither a Participant nor the Participant’s legal
representative shall have any voting rights, dividend rights, or cash dividend
rights with respect to any Award or issuance of Shares under this plan other
than those rights that are mandated by operation of law.
(e) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.
(f) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ, nor will it affect
in any way the right of the Company or an Affiliate to terminate a Participant’s
employment or Service at any time, with or without cause. In addition, the
Company or an Affiliate may at any time dismiss a Participant from employment,
free from any liability or any claim under the Plan or any Award, unless
otherwise expressly provided in the Plan or in any Award Agreement. Nothing in
this Plan shall confer on any person any legal or equitable right against the
Company or any Affiliate, directly or indirectly, or give rise to any cause of
action at law or in equity against the Company or an Affiliate. The Awards
granted hereunder shall not form any part of the wages or salary of any Eligible
Person for purposes of severance pay or termination indemnities, irrespective of
the reason for termination of employment. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.


12



--------------------------------------------------------------------------------




(g) Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the State of Delaware.
(h) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(i) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and an Eligible Person or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
(j) Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.
(k) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.
(l) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(m) Section 16 Compliance; Section 162(m) Administration. The Plan is intended
to comply in all respects with Rule 16b-3 or any successor provision, as in
effect from time to time, and in all events the Plan shall be construed in
accordance with the requirements of Rule 16b-3. If any Plan provision does not
comply with Rule 16b-3 as hereafter amended or interpreted, the provision shall
be deemed inoperative. The Board of Directors, in its absolute discretion, may
bifurcate the Plan so as to restrict, limit or condition the use of any
provision of the Plan with respect to persons who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Eligible Persons. With respect to
Options, the Company intends to have the Plan administered in accordance with
the requirements for the award of “qualified performance-based compensation”
within the meaning of Section 162(m) of the Code.
(n) Conditions Precedent to Issuance of Shares. Shares shall not be issued, and
the Company shall not have any liability for failure to issue Shares, pursuant
to the exercise or payment of the purchase price relating to an Award unless
such exercise or payment and the issuance and delivery


13



--------------------------------------------------------------------------------




of such Shares pursuant thereto shall comply with all relevant provisions of
law, including, without limitation, the Securities Act, the Exchange Act, the
rules and regulations promulgated thereunder, the requirements of any applicable
Stock Exchange and the Delaware General Corporation Law. As a condition to the
exercise or payment of the purchase price relating to such Award, the Company
may require that the person exercising or paying the purchase price represent
and warrant that the Shares are being purchased only for investment and without
any present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation and warranty is required by law.
Section 11. Effective Date of the Plan
The Plan shall be effective as of May 26, 2016.
Section 12. Term of the Plan
No Award shall be granted under the Plan after (a) the tenth anniversary of the
later of (i) the date on which this Plan was adopted by the Board or (ii) the
date this Plan was approved by the stockholders of the Company, or (b) any
earlier date of discontinuation or termination established pursuant to
Section 8(a) of the Plan. However, unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such date, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board to amend the Plan, shall extend beyond the termination of the Plan.


14

